IN RE AJL AND EML, CHILDREN



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-04-050-CV





IN THE INTEREST OF 

A.J.L. AND E.M.L., CHILDREN	





------------



FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

In his notice of appeal, appellant Brian A. Smale states that he is appealing from “the trial court’s judgments rendered on: April 1, 2002; December 19, 2003; January 23, 2004; and February 13, 2004.”  A review of the clerk’s record fails to reveal any orders or judgment of the trial court rendered on April 1, 2002, December 19, 2003, or February 13, 2004.  The trial court’s order signed on January 23, 2004 is an order granting a continuance and is not a final, appealable trial court judgment.  
See Lehman v. Har-Con Corp., 
39 S.W.3d 191, 205 (Tex. 2001).

On April 19, 2004, we notified appellant, in accordance with rule 42.3 of the rules of appellate procedure, that we were concerned this court may not have jurisdiction over this appeal because there is no final, appealable trial court judgment.   
See 
Tex. R. App. P.
 42.3.  We also informed appellant that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal.  Appellant filed a response, but he has not shown grounds for continuing the appeal.  

Because there is no final judgment or appealable interlocutory order, it is the opinion of the court that this case should be dismissed for want of jurisdiction.  Accordingly, we dismiss the appeal.  
See 
Tex. R. App. P.
 42.3(a), 43.2(f).

PER CURIAM



PANEL D:	GARDNER, DAUPHINOT, and WALKER, JJ.



DELIVERED:  June 3, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.